DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Don Lewis on 30 October and 1 November 2021.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 11 and 14 have been amended as follows:

11. (Currently amended) A powertrain method for a vehicle comprising: 
evaluating a first electric machine that provides propulsive effort to a first axle and a second electric machine that provides propulsive effort to a second axle and determining wheel torque output degradation; 
in response to the wheel torque output degradation a [[the]] first inverter coupled to the first electric machine being degraded in its ability to convert utilizing limiting 

14. (Currently amended) The powertrain method of claim 11, wherein the limiting regenerative torque is based on a desired braking distribution between the first axle and the second axle; and 
wherein the desired braking distribution is maintained via the use of friction braking on wheels coupled to an axle that 

Allowable Subject Matter
Claims 1, 3 to 12, 14, 15, 17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the methods or system as recited in claims 1, 11, or 15, wherein (in combination with the other recited steps, elements, and limitations) for example i) responsive to the indication of the torque degradation event as defined in claim 1, the operation of the first and second electric machines is adjusted with the first electric machine being utilized for propelling the vehicle but not for regenerative braking, and with both propulsive torque output and regenerative torque of the second electric machine being limited but still propelling the vehicle with the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 11 to 14 of the Remarks, filed 22 October 2021, with respect to the rejections under 35 U.S.C. 112 and 35 U.S.C. 103 vis-à-vis the pending claims have been fully considered and are, in conjunction with the amendments herein, persuasive.  Therefore, the rejections have been withdrawn.  In this respect, applicant’s particular arguments regarding claim 14 at page 12 of the Remarks regarding the rejection under 35 U.S.C. 112(a) are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




[This part of the page intentionally left blank.]





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667